United States Court of Appeals
            For the Eighth Circuit
        ___________________________

                No. 18-2261
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

           Leonardo Lleras-Rodriguez

      lllllllllllllllllllllDefendant - Appellant
         ___________________________

                No. 18-2289
        ___________________________

             United States of America

        lllllllllllllllllllllPlaintiff - Appellee

                           v.

           Leonardo Lleras-Rodriguez

      lllllllllllllllllllllDefendant - Appellant
                      ____________

    Appeals from United States District Court
for the Western District of Missouri - Kansas City
                 ____________

            Submitted: April 16, 2019
             Filed: April 19, 2019
                 [Unpublished]
                 ____________
Before LOKEN, GRUENDER, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

        These consolidated criminal appeals arise out of separate indictments but
combined plea and sentencing proceedings. Leonardo Lleras-Rodriguez pleaded
guilty--under plea agreements containing appeal waivers--to casting a fraudulent
ballot, and assisting in the preparation of false tax returns. The district court1
sentenced him to consecutive prison terms for these offenses. His counsel has filed
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the application
of Guidelines enhancements and the reasonableness of the consecutive prison terms.
Counsel has also moved to withdraw. Lleras-Rodriguez has filed a supplemental
brief, challenging the reasonableness of his sentence, and arguing that the imposition
of consecutive prison terms violated a binding plea agreement.

       As to the arguments in the briefs, except for Lleras-Rodriguez’s argument
asserting a plea-agreement violation, we conclude that the appeal waivers are valid,
applicable, and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (stating that this court reviews the validity and applicability of an appeal
waiver de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir. 2003) (en
banc) (discussing enforcement of appeal waivers). As to Lleras-Rodriguez’s
argument asserting a plea-agreement violation, we conclude that it does not raise a
legal point that is arguable on its merits, as the term of the plea agreement upon which
he relies was explicitly a recommendation. See United States v. Sanchez, 508 F.3d
456, 460 (8th Cir. 2007) (explaining that plea agreements are contractual in nature
and should be interpreted according to general contract principles); see also Anders,
386 U.S. at 744 (describing nonfrivolous legal points as “arguable on their merits”).

      1
       The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.

                                          -2-
       Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal outside the scope
of the appeal waivers.

      We dismiss this appeal, and we grant counsel leave to withdraw.
                      ______________________________




                                        -3-